                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
     Case No.     2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
     Title        PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
      
     Present: The Honorable       CHRISTINA A. SNYDER 
             Catherine Jeang                           Not Present                       N/A 
              Deputy Clerk                      Court Reporter / Recorder             Tape No. 
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants: 
                    Not Present                               Not Present 
     Proceedings:       (IN CHAMBERS) - PLAINTIFFS’ MOTION FOR CLASS
                        CERTIFICATION (Dkt. 63, filed January 18, 2019)

                          PLAINTIFFS’ MOTION TO EXCLUDE EXPERT REPORT OF
                          WAYNE SCHNEYER (Dkt. 64, January 18, 2019)

                          DEFENDANTS’ MOTION TO EXCLUDE OPINIONS OF PAUL
                          J. SIKORSKY (Dkt. 75, filed February 1, 2019)

I.       INTRODUCTION

       On June 8, 2018, plaintiffs Paul Cormier and Nicholas Shoner filed a class action
complaint against defendant Carrier Corporation (“Carrier”). Dkt. 1 (“Compl.”). In
brief, plaintiffs alleged injury arising from a manufacturing defect in air conditioners and
heat pumps (“HVAC Systems”) manufactured by Carrier, which purportedly causes a
sticky substance to form in the system, causing degraded performance or failure of the
HVAC systems. Id. ¶ 1. Plaintiffs asserted claims based on breach of warranty, violation
of state consumer protection laws, and unjust enrichment. See id.

      On July 31, 2018, Carrier filed a motion to dismiss plaintiffs’ complaint. Dkt. 40.
On January 24, 2017, the Court granted in part, and denied in part, Carrier’s motion to
dismiss. Dkt. 52 (“MTD Order”). The remaining claims are limited to Cormier’s claims
under Massachusetts law for unjust enrichment and fraudulent omission in violation of
the Massachusetts Consumer Protection Act, Mass. Gen. Laws ch. 93A, §§ 1–11
(“Chapter 93A”). Id. at 14.




 
CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                               Page 1 of 9 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title         PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
      On January 18, 2019, Cormier filed the instant motion for class certification. Dkt.
115 (“Mot.”). Carrier filed an opposition on February 1, 2019. Dkt. 74 (“Opp’n”).
Cormier filed a reply on February 11, 2019. Dkt. 80 (“Reply”).

       On January 18, 2019, Cormier filed a motion to exclude the expert report of
Carrier’s expert, Wayne Schneyer. Dkt. 64. Carrier filed an opposition on February 1,
2019, dkt. 74, and Cormier filed a reply on February 11, 2019, dkt. 81. On February 1,
2019, Carrier filed a motion to exclude the opinions of Paul Sikorsky. Dkt. 75. Cormier
filed an opposition on February 15, 2019, dkt. 88, and Carrier filed a reply on February
25, 2019, dkt. 94.

       The Court held a hearing on March 11, 2019. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.

II.      BACKGROUND

       Cormier alleges the following facts. An alleged manufacturing defect in Carrier’s
HVAC systems has caused widespread failures of thermal expansion valves (“TXVs”)
used in the units. Compl. ¶ 1. TXVs are “precision valves designed to regulate the rate
of refrigerant-liquid flow.” Id. ¶ 24. Cormier alleges that the defect arises from the use
of a chemical rust inhibitor on the compressor motors which reacts with the refrigerant or
oil used in the HVAC systems and forms a sticky substance on the TXVs. Id. ¶¶ 1–2,
27–31. According to Cormier, this causes “degraded performance and, often, acute
failure of the HVAC systems.” Id. ¶ 1.

       Cormier further alleges that HVAC industry participants “went into high gear to
identify the precise nature of the defect” by June 2014. Id. ¶ 28. In August 2014, Carrier
submitted a white paper to Emerson, its supplier of compressors, explaining that the “root
cause of the TXV contamination [was the] rust inhibitor called Ryconox.” Id. ¶ 30.
Cormier avers that Carrier continued to sell affected units to “unsuspecting consumers
without disclosing the defect so that Carrier could offload its inventory of thousands of
affected HVAC systems.” Id. ¶ 2. Cormier alleges that Carrier admitted the existence of
the manufacturing defect in dealer service bulletins in 2014, but did not remove the
affected systems from the shelves of distributors or disclose the defect to consumers. Id.
Cormier alleges that Carrier did not distribute these bulletins publicly, thus consumers
and contractors were not made aware of the defect. Id.


 
CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                             Page 2 of 9 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title         PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
       Carrier’s HVAC systems are sold with a limited parts warranty that does not cover
labor or incidental costs associated with necessary repairs. Id. ¶ 3. Instead of replacing
the parts necessary to remove the contamination from the system “as required by the
terms of the warranty,” Carrier “instructed service personnel to inject the failed systems
with yet another chemical, called A/C Re-New (also known as Zerol Ice), which
dissolves [the] clogs.” Id. ¶ 4. Cormier contends that an A/C Re-New injection is not an
adequate repair because it “merely adds more contamination” and that this
“contamination continues to circulate through the HVAC system, posing a likelihood of
future re-occurrence[.]” Id. ¶¶ 33, 35. Moreover, A/C Re-New allegedly causes another
set of problems because “[i]t dissolves metal components, it causes premature wear, and
it damages and devalues the HVAC systems.” Id. ¶ 4.

       According to Cormier, the use of A/C Re-New is an insufficient “quick fix,” and
that “[i]n order to remove the contamination, Carrier at a minimum should have replaced
the compressors that contain the rust inhibitor, flushed the systems, and replaced the oil,
refrigerant, and TXVs.” Id. ¶¶ 32–33. Cormier avers that “[b]y failing to disclose the
existence of this known defect, and refusing to cover the full costs of labor, Carrier has
unfairly foisted repair costs onto consumers.” Id. ¶ 3.

       Cormier is a resident of Massachusetts who purchased a new Bryant-branded
HVAC system when he bought his newly-constructed home in October 2014. Id. ¶¶ 56–
57. Cormier alleges that “[p]rior to completing his purchase, he conducted a detailed
inspection of both the indoor and outdoor units of his HVAC system along with a
representative of the builder[.]” Id. ¶ 57. During this “detailed inspection” of the HVAC
system prior to purchase, “Cormier saw no disclosure on the product (or anywhere else)
that the HVAC system contained a contaminant that rendered it defective[.]” Id.
Cormier was also “provided with a user manual and warranty for the system, neither of
which disclosed the defect.” Id. Cormier alleges that if Carrier had disclosed the defect,
“[he] would not have purchased the Carrier system.” Id.

      Cormier’s system failed within two years due to “a restricted TXC,” and per the
Carrier bulletin, an A/C technician injected Cormier’s system with A/C Re-New. Id. ¶
58. Cormier paid $314.00 out of pocket for the A/C Re-New injection. Id. Cormier
claims that his system “still contains the defective contaminant and has suffered further
damage caused by the injection of A/C Re-New.” Id.



 
CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 3 of 9 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title         PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
III.     LEGAL STANDARD

       “Class actions have two primary purposes: (1) to accomplish judicial economy by
avoiding multiple suits, and (2) to protect rights of persons who might not be able to
present claims on an individual basis.” Longest v. Green Tree Servicing LLC, 308
F.R.D. 310, 320 (C.D. Cal. 2015) (citing Crown, Cork & Seal Co. v. Parker, 462 U.S.
345 (1983)). Federal Rule of Civil Procedure 23 governs class actions. For a suit to be
maintained as a class action, the proposed class must “satisfy the criteria set forth in
subdivision (a) . . ., and it also must fit into one of three categories described in
subdivision (b).” Shady Grove Orthopedic Assocs., P .A. v. Allstate Ins. Co., 559 U.S.
393, 398 (2010).
       More than a pleading standard, Rule 23 requires the party seeking class
certification to “affirmatively demonstrate . . . compliance with the rule.” Wal–Mart
Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). This requires a district court to conduct
“rigorous analysis” that frequently “will entail some overlap with the merits of the
plaintiff’s underlying claim.” Id. at 351. However, the Supreme Court has strongly
cautioned that “merits questions may be considered to the extent—but only to the
extent—that they are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S.
455, 466 (2013).
       First, plaintiff must demonstrate that the four requirements of Rule 23(a) are met:
(1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of representation.
These requirements effectively “limit the class claims to those fairly encompassed by the
named plaintiff’s claims.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 155 (1982)
(citation omitted). Second, if a court finds that the Rule 23(a) requirements are met, the
court must consider whether the class is maintainable under one of the three alternatives
set forth in Rule 23(b). Dukes, 564 U.S. at 345. Plaintiff here seeks to maintain
certification under Rule 23(b)(3).
       Rule 23(b)(3) requires “that questions of law or fact common to class members
predominate over any questions affecting only individual members, and that a class
action is superior to other available methods for fairly and efficiently adjudicating the
controversy.” Fed. R. Civ. P. 23(b)(3). “The Rule 23(b)(3) predominance inquiry tests
whether the proposed classes are sufficiently cohesive to warrant adjudication by
representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (citing
Amchem Products, Inc. v. Windsor, 521 U.S. 591, 621 (1997)). If “common questions
 
CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                             Page 4 of 9 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title          PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
present a significant aspect of the case and they can be resolved for all members of the
class in a single adjudication,” then adjudication on a representative basis is appropriate.
Id. Otherwise, individualized adjudication is more appropriate. Therefore, the Court
must balance concerns regarding the litigation of issues common to the class as a whole
with questions affecting individual class members. In re N.D. Cal., Dalkon Shield IUD
Products Liability Litig., 693 F.2d 847, 856 (9th Cir. 1982).
       In determining superiority, the court must consider the four factors of Rule
23(b)(3): (1) the interests that members in the class have in individually controlling the
prosecution or defense of separate actions; (2) the extent and nature of any litigation
concerning the controversy already commenced by or against members of the class; (3)
the desirability or undesirability of concentrating the litigation of the claims in the
particular forum; and (4) the difficulties likely encountered in the management of a class
action. See Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190–1193 (9th Cir.
2001), opinion amended on denial of reh’g, 273 F.3d 1261 (9th Cir. 2011).
IV.      DISCUSSION

         A.       The Proposed Class

      Cormier seeks to be appointed class representative of the Massachusetts Class,
which is defined as follows:

         All original purchasers in Massachusetts, including individuals and entities,
         of new, 1.5- to 5-ton Carrier condensing units or Small Packaged air
         conditioning units, and not for resale, that utilize 410A refrigerant and contain
         an Emerson scroll compressor with a serial number beginning 13L through
         14H, but excluding the compressors identified by Emerson in
         CARRIER_0043279 as not containing Ryconox.

Dkt. 63, Plaintiff’s Notice of Class Certification Motion, at i. Cormier clarifies that he
intends the term “original purchasers” to include both persons who acquired new HVAC
units and purchasers of newly-constructed homes that contained HVAC units. Id.
Cormier seeks certification of claims under Massachusetts law for: (a) violations of
Chapter 93A, and (b) unjust enrichment. Id.




 
CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                              Page 5 of 9 
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title          PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
         B.       Class Certification in Oddo v. Arcoaire, et al.

       Counsel for both parties are also litigating a companion case in this Court
involving substantially similar allegations. See Oddo v. Arvoaire Air Conditioning &
Heating, et al., No. 18-cv-01985-CAS. The plaintiffs moved for class certification in
Oddo, and both parties here have explicitly incorporated all briefs, declarations, and
exhibits filed by the Oddo parties in their briefs concerning the instant motion for class
certification.

         C.       Chapter 93A

       Under Chapter 93A, “[u]nfair methods of competition and unfair or deceptive acts
or practices in the conduct of any trade or commerce are . . . unlawful.” Mass. Gen. Laws
ch. 93A, §2(a). To state a claim under Chapter 93A, a plaintiff must allege facts
sufficient to establish the following four elements:

         [F]irst, that the defendant has committed an unfair or deceptive act or practice;
         second, that the unfair or deceptive act occurred in the conduct of any trade or
         commerce; third, that the plaintiff suffered an injury; and fourth, that the
         defendant’s unfair or deceptive conduct was a cause of the injury.

Rafferty v. Merck & Co., Inc., 479 Mass. 141, 161 (2018). “An act or practice is
‘deceptive’ if it has the ‘capacity or tendency’ to deceive.” Estrada v. Progressive Direct
Ins. Co., 53 F. Supp. 3d 484, 499 (D. Mass. 2014) (quoting In re Pharm. Indus. Average
Wholesale Price Litig., 582 F.3d 156, 185 (1st Cir. 2009)). “The plaintiff need not
necessarily prove actual reliance on a misrepresentation; rather, the plaintiff must prove a
causal connection between the deception and the loss and that the loss was foreseeable as
a result of the deception.” In re Pharm, 582 F.3d at 185 (internal quotation marks
omitted). Chapter 93A “allows any person who has been injured by trade or commerce
indirectly affecting the people of this Commonwealth to bring a cause of action” and
“there is no requirement of contractual privity between the plaintiffs and the defendants
under [Chapter 93A].” Ciardi v. Hoffman-La Roche, Ltd., 436 Mass. 53, 60 (2002)
(emphasis in the original).

       Cormier’s Chapter 93A claim is premised on Carrier’s allegedly fraudulent
omission of the defect “by means of its advertising and marketing, false information, and
product packaging (including federally required EnergyGuide labels) regarding the
efficiency, performance, reliability, and warranty terms of its HVAC systems.” Compl. ¶
 
CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                              Page 6 of 9 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title         PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
113. According to Cormier, he would not have purchased the Carrier system if Carrier
had disclosed the defect. Id. ¶ 57.

       Although Chapter 93A does not require a showing of reliance, it does require a
showing of causation. See Frappier v. Countrywide Home Loans, Inc., No. 09-cv-11006-
DJC, 2013 WL 1308602, at *19 (D. Mass. Mar. 31, 2013) (disclosures “would not have
made any difference” if plaintiff “did not read them”). Accordingly, to satisfy the
predominance requirement of Rule 23(b)(3), Cormier must demonstrate that class
members were exposed to the same misrepresentations or omissions. See Kwaak v.
Pfizer, Inc., 881 N.E.2d 812, 818 (Mass. App. Ct. 2008) (finding “insufficient
information in the record to identify any . . . similarity of exposure, deception, and
causation,” and rejecting a class that included “everyone who purchased Listerine
products during the advertising campaign, regardless of whether a purchaser was exposed
to the campaign.”); Markarian v. Conn. Mut. Life Ins. Co., 202 F.R.D. 60, 69 (D. Mass.
2001) (“[T]he total mix of information made available to each purchaser was distinctive,
if not unique, and the question of causation must be decided with regard to each
purchaser in the context of the particular information that he or she received.”).

       In its decision on plaintiffs’ class certification motion in Oddo, the Court found
that plaintiffs’ proposed classes lacked cohesion because they included persons who
purchased HVAC units as well as persons who purchased new homes which already had
a Carrier HVAC system installed. Oddo Dkt. 202 (attached as Exhibit A). The Court
explained that the plaintiffs in Oddo failed to show that homebuyers would have been
exposed to a disclosure by Carrier if it had made one, much less attach any importance to
such a disclosure. Id. The proposed class here, because it also includes both
homebuyers and purchasers of HVAC units, suffers from the same defects the Court
identified in its tentative ruling on plaintiffs’ class certification motion in Oddo.

      The Court also finds that Cormier, in particular, fails to satisfy the typicality
requirement because he is unlikely to establish causation under Chapter 93A. It appears
that Cormier was not exposed to any of Carrier’s materials until after he had already
negotiated and agreed to the purchase price of his new home. See Dkt. 73-2, Transcript
of Deposition of Cormier at 44:24–45:10, 54:5–21, 54:25–55:3, 56:1–1 (explaining that
he did not review Carrier materials until he participated in an inspection of his new home
with a representative from the construction company after he had agreed to purchase his
home). Moreover, Cormier stated that he would have not tried to renegotiate the price of
his home based on anything he learned during the course of this inspection. Id. at
 
CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                             Page 7 of 9 
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’
    Case No.       2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title          PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
116:12–23. Cormier is thus subject to a unique defense of failure to demonstrate
causation because he did not review any Carrier materials until after he had already
negotiated the price of his home and entered into a purchase agreement.

         Accordingly, the Court declines to certify Cormier’s claim for violation of Chapter
93A.

         D.       Unjust Enrichment

       The Court also finds that individualized questions predominate with respect to
Cormier’s claim for unjust enrichment. “To succeed in a claim for unjust enrichment, a
plaintiff must show: ‘(1) a benefit conferred upon the defendant by the plaintiff; (2) an
appreciation or knowledge by the defendant of the benefit; and (3) acceptance or
retention by the defendant of the benefit under the circumstances would be inequitable
without payment of its value.’” Blake v. Prof'l Coin Grading Serv., 898 F. Supp. 2d 365,
390 (D. Mass. 2012) (quoting Mass. Eye & Ear Infirmary v. QLT Phototherapeutics, Inc.,
552 F.3d 47, 57 (1st Cir. 2009)). Whether a class member conveyed to Carrier a benefit
that would be unjust for Carrier to retain depends on whether a given class member was
exposed to any omissions, whether that class member ever actually experienced any
problems with his or her HVAC system, and what Carrier did in response to that class
member’s request for repair, if any. See, e.g., Pagliaroni v. Mastic Home Exteriors, Inc.,
No. CV 12-10164-DJC, 2015 WL 5568624, at *12 (D. Mass. Sept. 22, 2015) (“Plaintiffs
would need to demonstrate that due to the condition of their [products] and
notwithstanding any warranty payments offered . . . the Plaintiff conveyed on Defendants
a benefit that would be unjust for Defendants to retain.”). These individualized questions
predominate over common questions. Accordingly, the Court declines to certify
Cormier’s claim for unjust enrichment under Massachusetts law.

         E.       Motions to Strike Expert Testimony

      Both parties raise numerous issues with the expert testimony proffered by the
opposing party. However, even accepting Cormier’s expert testimony in its entirety, and
disregarding Carrier’s expert testimony, the Court finds that class certification is
inappropriate for the reasons stated above. Accordingly, the Court DENIES the parties’
various motions to strike expert testimony as moot.



 
CV-1985 (01/17)                    CIVIL MINUTES - GENERAL                             Page 8 of 9 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’
    Case No.      2:18-cv-07030-CAS(Ex)            Date  March 25, 2019
    Title         PAUL CORMIER ET AL. v. CARRIER CORPORATION
 
V.       CONCLUSION

     In accordance with the foregoing, the Court DENIES without prejudice
Cormier’s motion for class certification.

     The Court DENIES as moot Carrier’s motion to exclude opinions of Sikorsky and
Cormier’s motion to exclude the expert report of Schneyer.

         IT IS SO ORDERED.

                                                                                 00              :    00 
                                                Initials of Preparer                           CMJ 




 
CV-1985 (01/17)                CIVIL MINUTES - GENERAL                                                 Page 9 of 9 
EXHIBIT A
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
     Case No.     8:15-cv-01985-CAS(Ex)             Date March 22, 2019
     Title        STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.


     Present: The Honorable       CHRISTINA A. SNYDER
        CATHERINE JEANG                               Not Present                       N/A
           Deputy Clerk                        Court Reporter / Recorder              Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                         N/A                              N/A
     Proceedings:        PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION (Dkt.
                         115, filed August 3, 2018)

                          DEFENDANTS’ MOTION TO EXCLUDE OPINIONS OF PAUL
                          J. SIKORSKY (Dkt. 137, filed November 2, 2018)

                          PLAINTIFFS’ MOTION TO EXCLUDE EXPERT REPORT AND
                          TESTIMONY OF PROFESSOR RAVI DHAR (Dkt. 156, filed
                          December 21, 2018)

                          PLAINTIFFS’ MOTION TO EXCLUDE EXPERT REPORT OF
                          WAYNE SCHNEYER (Dkt. 157, December 21, 2018)

                          PLAINTIFFS’ MOTION TO EXCLUDE EXPERT REPORT OF
                          JOHN H. JOHNSON, IV (Dkt. 158, December 21, 2018)

I.       INTRODUCTION

       On November 25, 2015, plaintiff Steve Oddo filed a putative class action against
defendant United Technologies Corporation (“UTC”) in this Court. Dkt. 1. On February
12, 2016, defendant UTC filed a motion to dismiss plaintiff’s complaint. Dkt. 19. On
February 18, 2016, both parties agreed that, in lieu of responding to UTC’s motion, Oddo
would file an amended complaint. Dkt. 24. On March 7, 2016, Oddo and additional
plaintiffs Rajene Reardon, Anthony LaSala, Linda Lamm, Keith Kimball, Norman
Klinge, and Dan Gallagher filed the operative amended complaint against UTC, and
added defendants Arcoaire Air Conditioning and Heating (“Arcoaire”), Carrier
Corporation (“Carrier”), Bryant Heating and Cooling Systems (“Bryant”), Comfortmaker

CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                               Page 1 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

Air Conditioning and Heating (“Comfortmaker”), and International Comfort Products,
LLC (“ICP”). Dkt. 27 (“AC”). In brief, plaintiffs allege injury arising from
manufacturing defects in heating, ventilation, and air conditioning units (“HVAC units”)
manufactured by ICP, which purportedly causes a sludge or tar to form in the system,
making it likely that the HVAC units will fail at some point in the future. Id. ¶¶ 1–2.

       Plaintiffs asserted the following claims in the amended complaint: (1) violations of
the Magnuson-Moss Warranty Act; (2) negligent misrepresentation; (3) unjust
enrichment; (4) breach of contract of warranty; (5) fraudulent concealment; (6) violations
of California’s unfair competition law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.;
(7) false and misleading advertising, Cal. Bus. & Prof. Code §§ 17500 et seq.; (8)
violations of the California Consumer Legal Remedies Act (“CLRA”); (9) breach of
express warranty, Cal. Com. Code § 2313; (10) violations of the Song-Beverly Act; (11)
violation of the Arizona Consumer Fraud Act; (12) breach of implied warranty, Ariz.
Rev. Stat. § 47-2314; (13) violations of the Florida Deceptive and Unfair Trade Practices
Act; (14) breach of express warranty, Fla. Stat. § 672.313; (15) breach of implied
warranty of merchantability, Fla. Stat. § 672.314; (16) violations of the Georgia Uniform
Deceptive Trade Practices Act (“GUDTPA”); (17) violations of the Georgia Fair
Business Practices Act (“GFBPA”); (18) breach of express warranty, O.C.G.A. § 11-2-
313; (19) breach of implied warranty of merchantability, O.C.G.A. § 11-2-314; (20)
violations of the Indiana Deceptive Consumer Sales Act (“IDCSA”); (21) breach of
express warranty, Ind. Code Ann. § 26-1-2-313; (22) breach of implied warranty of
merchantability, Ind. Code Ann. § 26-1-2-314; (23) violations of the Maryland Consumer
Protection Act; (24) breach of express warranty, Md. Com. Code § 2-313; (25) breach of
implied warranty of merchantability, Md. Com. Code § 2-314; (26) violations of the
Missouri Merchandising Practices Act (“MMPA”); (27) breach of express warranty, Mo.
Rev. Stat. § 400.2-313; and (28) breach of implied warranty, Mo. Rev. Stat. § 400.2-314.

       On May 9, 2016, defendants filed a motion to dismiss plaintiffs’ amended
complaint. Dkt. 40. On January 24, 2017, the Court granted in part, and denied in part,
defendants’ motion to dismiss. Dkt. 57 (“MTD Order”). Plaintiffs elected not to amend
their complaint. Dkt. 58. The remaining claims are as follows:

    • Oddo’s claims under California law for unjust enrichment, fraudulent concealment,
      negligent misrepresentation, and violations of the UCL, FAL, and CLRA based on
      defendants’ alleged fraudulent omission and concealment of the defect;

CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                            Page 2 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.


    • Klinge’s claims under Missouri law for fraudulent concealment, negligent
      misrepresentation, and violations of the MMPA based on defendants’ alleged
      fraudulent omission and concealment of the defect;

    • Lamm’s claims under Georgia law for violations of the GFBPA and GUDTPA
      based on defendants’ alleged fraudulent omission and concealment of the defect;

    • Gallagher’s claim under Indiana law for violations of the IDCSA based on
      defendants’ alleged fraudulent omission and concealment of the defect.
MTD Order at 39.

       On August 3, 2018, plaintiffs filed the instant motion for class certification. Dkt.
115 (“Mot.”). In support of their motion, plaintiffs filed 96 exhibits, including the Expert
Report and Rebuttal Report of plaintiffs’ expert, Paul J. Sikorsky. Dkt. 115-3 (“Sikorsky
Report”) and Dkt. 115-10 (“Sikorsky Rebuttal Report”). Defendants filed an opposition
on November 2, 2018. Dkt. 134 (“Opp’n”). In support of their opposition, defendants
filed 55 exhibits, including the expert reports of defendants’ experts Ravi Dhar, dkt. 134-
3 (“Dhar Report”); Wayne Schneyer, dkt. 134-8 (“Schneyer Report”); Kevin White, dkt.
134-38 (“White Report”); and Dr. John H. Johnson IV, dkt. 134-43 (“Johnson Report”).
Plaintiffs filed a reply on December 21, 2018. Dkt. 154 (“Reply”). In support of their
reply, plaintiffs filed the Expert Rebuttal Report of Melissa Pittaoulis. Dkt. 154-8
(“Pittaoulis Report”).

       On November 2, 2018, defendants filed a motion to exclude the opinions of
Sikorsky. Dkt. 137. Plaintiffs filed an opposition on December 21, 2018, dkt. 137, and
defendants filed a reply on February 4, 2019, dkt. 177. On December 21, 2018, plaintiffs
filed motions to exclude the expert reports of Dhar, Schneyer, and Johnson. Dkts. 156–
158. Defendants filed their oppositions on February 4, 2019, dkts. 178–180, and
plaintiffs filed their replies on February 25, 2019, dkts. 187–189.

       The Court held a hearing on March 11, 2019. Having carefully considered the
parties’ arguments and submissions, the Court finds and concludes as follows.




CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 3 of 23
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.      8:15-cv-01985-CAS(Ex)             Date March 22, 2019
    Title         STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

II.      BACKGROUND

       Plaintiffs allege the following facts. UTC manufactures and distributes heating
ventilation and air conditioning (“HVAC”) systems through its subsidiary, ICP. AC ¶ 56.
ICP is a wholly-owned subsidiary of UTC and manufactures HVAC systems under
various brands including, but not limited to, Carrier, Bryant, Arcoaire, Comfortmaker,
and Heil. 1 Id. ¶ 57.

       Plaintiffs seek to recover damages that arose from an alleged manufacturing defect
in their HVAC systems that has allegedly caused widespread failures of Thermal
Expansion Valves (“TXVs”) used in the units. Id. ¶ 1. The TXV “is a precision valve
that controls the expansion of refrigerant central to the cooling process.” Id. Plaintiffs
allege that

         [t]he defect arises from a chemical rust inhibitor [(“Ryconox”)] added to the
         manufacturing process . . . which was incompatible with the refrigerant and
         lubricating oil used in the HVAC systems. The rust inhibitor reacts with the
         refrigerant and/or oil and causes a tar or sludge to form when the systems are
         put into service. This sticky substance then circulates through the system,
         and builds up layers of deposits on the inside of the system. . . . [T]he tar
         can cause the TXV to become stuck, rendering the system inoperable.

Id. Plaintiffs further aver that Carrier was aware of the defect as early as 2013, but
continued to sell affected units “unabated.” Id. ¶ 4. Carrier allegedly admitted the
existence of the manufacturing defect in dealer service bulletins (“DSBs”) in 2014, but
did not pull the affected systems from the shelves of distributors. Id. Plaintiffs allege
that Carrier did not distribute the DSBs publicly, therefore consumers and contractors
were not made aware of the defect. Id.

       Carrier’s HVAC systems are sold with a ten-year limited parts warranty if the
consumer registers the units, otherwise the limited warranty lasts five years. Id. ¶ 30.
According to plaintiffs, Carrier’s “purported solution for the manufacturing defect under
their warranty program does not cure the defect.” Id. ¶ 19. Carrier initially provided
replacement TXVs and a labor credit of $400 between July 2014 and October 2014. Id. ¶
20. On October 23, 2014, plaintiffs allege that Carrier adopted a new approach by
1
         The parties and the Court refer to defendants collectively as “Carrier.”
CV-1985 (01/17)                    CIVIL MINUTES - GENERAL                            Page 4 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

providing to contractors a new chemical, A/C Re-New, that was supposed to break apart
the sludge in systems. Id. A/C Re-New was provided at no cost and in conjunction with
a $195 labor credit. Id. Plaintiffs contend, however, that both of these courses of action
fail to completely remedy the defect—the existence of chemical impurities in the HVAC
system. Id. ¶¶ 22–23. Moreover, plaintiffs assert that “A/C Re-New merely adds more
contamination” and that “[t]he long-term effects of this so-called fix are, at best,
unknown.” Id. ¶¶ 23, 25 (emphasis in original). Plaintiffs aver that “the injection of A/C
Re-New itself may shorten the lifespan of the equipment or cause other issues in the
future, after the warranty has expired, while the original contamination still remains in
the system.” Id. ¶ 25. One of Carrier’s DSB even warns that a second injection of A/C
Re-New “could have negative long term system effects.” Id. ¶ 26.

      According to plaintiffs, an adequate remedy would have included “flushing the
contaminated refrigerant and oil from the systems, replacing filters, and replacing TXV
valves.” Id. ¶ 27. However, Carrier is allegedly refusing to provide non-defective
replacements and/or fully compensate consumers and contractors. Id. ¶ 32.

       Plaintiffs allege that Oddo, a resident of California, purchased a new Arcoaire-
branded HVAC system in May 2015. Id. ¶ 36. Plaintiffs aver that, “[p]rior to his
purchase, Oddo extensively reviewed Arcoaire’s website and marketing materials . . . .”
The materials that Oddo reviewed advertised that Arcoaire systems are “BUILT TO
LAST” and that the system he purchased was “high efficiency” and capable of up to a 16
Seasonal Energy Efficiency Ratio (“SEER”). Id. None of those materials disclosed the
existence of a manufacturing defect. If they had, Oddo would not have purchased the
system. Id. In addition, Oddo was unaware of Carrier’s DSBs at the time of his
purchase. Id. In August 2015, Oddo’s system failed as a result of a “sticking TXV,” and
per the manufacturer’s recommendation, Oddo had his HVAC unit injected with A/C Re-
New. Id. ¶ 37. Oddo claims that, due to the manufacturing defect in his HVAC system,
his energy bills have increased and he has incurred out-of-pocket expenses for the
injection of A/C Re-New. Id. On September 8, 2015, Oddo—through his counsel—sent
a certified letter “to Warranty Claims, P.O. Box 4808, Syracuse, NY 13221, stating that,
‘UTC and/or its subsidiaries have failed to comply with the terms of their express
warranties by failing to replace the defective systems and/or component parts.’” Id. ¶ 38.
In the letter, which is attached to the operative complaint, Oddo stated that UTC has
violated the California Consumer Legal Remedies Act, the Magnusson-Moss Warranty
Act, and other state statutory and common laws. Dkt. 27-1 (“Oddo Letter”). Oddo

CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                            Page 5 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

demanded, inter alia, that UTC “[r]eplace the defective HVAC Systems, or all such parts
(including refrigerant and oil) as are necessary to fully remove all contaminants” and
“[c]ompensate Claimant and all purchasers and contractors who incurred costs and/or
labor to repair defective systems.” Id.

       Lamm, a resident of Georgia, purchased two new Bryant HVAC systems costing
approximately $10,000 in total in March 2015. Id. ¶ 43. Prior to purchase, Lamm
reviewed Bryant’s website, which stated that consumers who purchased the same model
would “enjoy reliable, whole-home comfort” and that the model was “designed to operate
consistently and quietly with SEER ratings of 15 or higher.” Id. The Certificate of
Product Ratings for Lamm’s system states that it has a 16 SEER. Id. Neither the Bryant
website nor the Certificate of Product Ratings disclosed the existence of a defect. Id.
Plaintiffs allege that Lamm would not have purchased her HVAC units if those materials
had disclosed a defect. Id. In addition, Lamm was unaware of Carrier’s DSBs at the time
of her purchase. Id. In June 2015, Lamm’s downstairs system completely shut down.
Id. ¶ 44. On June 25, 2015, an authorized contractor dispatched a service technician to
her home, who reported injecting A/C Re-New as part of Bryant protocol. Id. Concerned
about the long term effects of A/C Re-New, Lamm contacted Bryant customer service on
July 8, 2015, who told her that they did not know what the long term effects of A/C Re-
New would be. Id. Nonetheless, A/C Re-New was added to Lamm’s system. Id.

       Klinge, a resident of Missouri, purchased a Comfortmaker HVAC system in April
2015. Id. ¶ 47. Prior to purchase, Klinge reviewed the system’s product efficiency and
capacity information. Id. Klinge’s system was advertised as being capable of 13 SEER
which is also stated in the product specifications booklet he received at the time of
purchase. Id. None of these materials disclosed the existence of a manufacturing defect.
Id. If they had, Klinge would not have purchased his system. Id. In addition, Klinge
was unaware of Carrier’s DSBs at the time of the purchase and installation of his system.
Id. In the summer of 2015, Klinge’s noticed that his system was not working properly.
Id. ¶ 48. Klinge called the authorized installer, who recommended adding approximately
four ounces of refrigerant, but this did not solve the problem. Id. Klinge called another
service technician, who diagnosed the problem as a “sticking TXV.” Id. In September
2015, a technician replaced the TXV, which Klinge purchased. Id. However, the system
allegedly continued to fail, and the service technician injected it with A/C Re-New. Id.
Klinge has incurred approximately $433 in out-of-pocket expenses, and avers that even
after the system was injected with A/C Re-New, it has failed to operate properly. Id.

CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                           Page 6 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

Klinge contacted Comfortmaker’s customer service but was told that they would not do
anything about this problem and would not reimburse him for his out-of-pocket expenses.
Id.

       Gallagher, a resident of Indiana, purchased a new Bryant HVAC system in May
2014. Id. ¶ 49. Gallagher reviewed Bryant’s website and marketing materials prior to
purchase. Gallagher’s system was advertised as being capable of up to 16 SEER but at
installation it was specified as 13 SEER because of a lack of certain equipment on the
existing furnace/air handler. Id. None of these materials disclosed the existence of a
manufacturing defect. If they had, Gallagher would not have purchased the unit. Id. In
addition, Gallagher was unaware of Carrier’s DSBs at the time of his purchase.
Gallagher’s unit had two system failures within 90 days of being turned on. Id. ¶ 50. On
the first failure, the indoor coil iced up and the service technician replaced the TXV.
Four hours later, the same failure occurred. Id. In response, the service technician
replaced the TXV and the indoor coil. Id. Gallagher contacted Bryant by phone on
August 26, 2014, but Bryant allegedly did not reveal the ongoing TXV problem. Id. In
early May 2015, Gallagher’s system stopped working, and it was serviced and injected
with A/C Re-New. Id.

III.     LEGAL STANDARD

       “Class actions have two primary purposes: (1) to accomplish judicial economy by
avoiding multiple suits, and (2) to protect rights of persons who might not be able to
present claims on an individual basis.” Longest v. Green Tree Servicing LLC, 308
F.R.D. 310, 320 (C.D. Cal. 2015) (citing Crown, Cork & Seal Co. v. Parker, 462 U.S.
345 (1983)). Federal Rule of Civil Procedure 23 governs class actions. For a suit to be
maintained as a class action, the proposed class must “satisfy the criteria set forth in
subdivision (a) . . ., and it also must fit into one of three categories described in
subdivision (b).” Shady Grove Orthopedic Assocs., P .A. v. Allstate Ins. Co., 559 U.S.
393, 398 (2010).
       More than a pleading standard, Rule 23 requires the party seeking class
certification to “affirmatively demonstrate . . . compliance with the rule.” Wal–Mart
Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). This requires a district court to conduct
“rigorous analysis” that frequently “will entail some overlap with the merits of the
plaintiff’s underlying claim.” Id. at 351. However, the Supreme Court has strongly
cautioned that “merits questions may be considered to the extent—but only to the
CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                            Page 7 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

extent—that they are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S.
455, 466 (2013).
       First, plaintiffs must demonstrate that the four requirements of Rule 23(a) are met:
(1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of representation.
These requirements effectively “limit the class claims to those fairly encompassed by the
named plaintiff’s claims.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 155 (1982)
(quoting Califano v. Yamasaki, 442, U.S. 682, 701 (1979)). Second, if a court finds that
the Rule 23(a) requirements are met, the court must consider whether the class is
maintainable under one of the three alternatives set forth in Rule 23(b). Dukes, 564 U.S.
at 345. Plaintiffs here seek to maintain certification under Rules 23(b)(2), 23(b)(3), and
in the alternative, Rule 23(c)(4).
       Rule 23(b)(2) requires that “the party opposing the class has acted or refused to act
on grounds that apply generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting the class as a whole[.]” Fed. R.
Civ. P. 23(b)(2). Rule 23(c)(4) allows an action to “be brought or maintained as a class
action with respect to particular issues.” Fed. R. Civ. P. 23(c)(4).
       Rule 23(b)(3) requires “that questions of law or fact common to class members
predominate over any questions affecting only individual members, and that a class
action is superior to other available methods for fairly and efficiently adjudicating the
controversy.” Fed. R. Civ. P. 23(b)(3). “The Rule 23(b)(3) predominance inquiry tests
whether the proposed classes are sufficiently cohesive to warrant adjudication by
representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (citing
Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997)). If “common questions present
a significant aspect of the case and they can be resolved for all members of the class in a
single adjudication,” then adjudication on a representative basis is appropriate. Id.
Otherwise, individualized adjudication is more appropriate. Therefore, the Court must
balance concerns regarding the litigation of issues common to the class as a whole with
questions affecting individual class members. In re N.D. Cal., Dalkon Shield IUD
Products Liability Litig., 693 F.2d 847, 856 (9th Cir. 1982).
      In determining superiority, the court must consider the four factors of Rule
23(b)(3): (1) the interests that members in the class have in individually controlling the
prosecution or defense of separate actions; (2) the extent and nature of any litigation

CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 8 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
   Case No.            8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title               STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                       HEATING ET AL.

concerning the controversy already commenced by or against members of the class; (3)
the desirability or undesirability of concentrating the litigation of the claims in the
particular forum; and (4) the difficulties likely encountered in the management of a class
action. See Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190–1193 (9th Cir.
2001), opinion amended on denial of reh’g, 273 F.3d 1261 (9th Cir. 2011).
IV.      DISCUSSION

         A.       The Proposed Classes

      Plaintiffs seek certification of the following classes (“Proposed Classes”) and
appointment of the following Class Representatives:

                  i.      California Class Represented by Oddo

      Plaintiff Oddo seeks to be appointed class representative of the California Class,
which is defined as follows:

         All original purchasers in California, including individuals and entities of
         new, 1.5- to 5-ton Carrier condensing units or Small Packaged air
         conditioning units, and not for resale, that utilize 410A refrigerant and contain
         an Emerson scroll compressor with a serial number beginning 13L through
         14H, but excluding the compressors identified by Emerson in
         CARRIER_0043279 as not containing Ryconox.

Dkt. 117, Notice of Motion for Class Certification, at 1. Plaintiffs clarify that they intend
the term “original purchasers” to include both persons who acquired new HVAC units
and purchasers of newly-constructed homes that contained HVAC units. Id. Oddo seeks
certification of claims under California law for: (a) violations of the UCL, (b) violations
of the FAL, (c) fraudulent concealment, and (d) negligent misrepresentation. In the
alternative, Oddo seeks certification of a claim under California law for unjust
enrichment. Id.

       Oddo also seeks to be appointed class representative of a “CLRA Subclass,” which
is defined as follows:



CV-1985 (01/17)                      CIVIL MINUTES - GENERAL                             Page 9 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
   Case No.         8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title            STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                    HEATING ET AL.

         All original purchasers in California who purchased for personal, family, or
         household purposes, and not for resale, new 1.5- to 5-ton Carrier condensing
         units or Small Packaged air conditioning units that utilize 410A refrigerant
         and contain an Emerson scroll compressor with a serial number beginning
         13L through 14H, but excluding the compressors identified by Emerson in
         CARRIER_0043279 as not containing Ryconox.

Id. at 1–2. Oddo seeks certification of the CLRA subclass for violations of the
CLRA. Id. at 2.

                  ii.    Missouri Class Represented by Klinge

      Plaintiff Klinge seeks to be appointed class representative of the Missouri Class,
which is defined as follows:

         All original purchasers in Missouri, including individuals and entities, that
         purchased for personal, family, or household purposes, and not for resale,
         new, 1.5- to 5-ton Carrier condensing units or Small Packaged air
         conditioning units that utilize 410A refrigerant and contain an Emerson scroll
         compressor with a serial number beginning 13L through 14H, but excluding
         the compressors identified by Emerson in CARRIER_0043279 as not
         containing Ryconox.

Id. Klinge seeks certification of claims under Missouri law for: (a) violations of the
MMPA, (b) fraudulent concealment, and (c) negligent misrepresentation. Id.

                  iii.   Georgia Classes Represented by Lamm

      Plaintiff Lamm seeks to be appointed class representative of the Georgia Class,
which is defined as follows:

         All original purchasers in Georgia, including individuals and entities, that
         purchased for personal, family, or household purposes, and not for resale,
         new, 1.5- to 5-ton Carrier condensing units or Small Packaged air
         conditioning units that utilize 410A refrigerant and contain an Emerson scroll
         compressor with a serial number beginning 13L through 14H, but excluding


CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                          Page 10 of 23
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title           STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                   HEATING ET AL.

         the compressors identified by Emerson in CARRIER_0043279 as not
         containing Ryconox.

Id. Lamm seeks certification of the Georgia claims for violations of the GFBPA. Id.

      Plaintiff Lamm also seeks to be appointed class representative of the Georgia
Injunctive Relief Class, which is defined as follows:

         All original purchasing owners and subsequent owners in Georgia, including
         individuals and entities, that purchased new, 1.5- to 5-ton Carrier condensing
         units or Small Packaged air conditioning units that utilize 410A refrigerant
         and contain an Emerson scroll compressor with a serial number beginning
         13L through 14H, but excluding the compressors identified by Emerson in
         CARRIER_0043279 as not containing Ryconox.

Id. at 3. Lamm seeks certification of the Georgia Injunctive Relief class for
violations of the GUDTPA. Id.

                  iv.   Indiana Class Represented by Gallagher

      Plaintiff Gallagher seeks to be appointed class representative of the Indiana Class,
which is defined as follows:

         All original purchasers in Indiana, including individuals and entities, that
         purchased for personal, family, or household purposes, and not for resale,
         new, 1.5- to 5-ton Carrier condensing units or Small Packaged air
         conditioning units that utilize 410A refrigerant and contain an Emerson scroll
         compressor with a serial number beginning 13L through 14H, but excluding
         the compressors identified by Emerson in CARRIER_0043279 as not
         containing Ryconox.

Id. at 3. Gallagher seeks certification of the Indiana class for violations of the
IDCSA. Id.




CV-1985 (01/17)                    CIVIL MINUTES - GENERAL                           Page 11 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
   Case No.            8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title               STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                       HEATING ET AL.

         B.       The Classes are Not Cohesive

       The Court declines to grant class certification of the Proposed Classes because the
Proposed Classes are not sufficiently cohesive. As explained below, the Court finds that
plaintiffs cannot meet the typicality, commonality, and predominance requirements of
Rule 23, because among other things, the Proposed Classes include purchasers of new
homes which already had a Carrier HVAC system installed and who did not directly
purchase a Carrier HVAC system.

                  i.      Commonality

       Under Rule 23(a)(2), plaintiffs must demonstrate that “there are questions of law or
fact in common to the class.” Fed. R. Civ. P. 23(a)(2). “Commonality requires the
plaintiff to demonstrate that the class members have suffered the same injury . . . [and]
[t]heir claims must depend upon a common contention . . . of such nature that it is
capable of class-wide resolution—which means that determination of its truth or falsity
will resolve an issue that is central to the validity of each one of the claims in one stroke.”
Dukes, 564 U.S. at 350 (internal quotation marks and citations omitted). “What matters
to class certification . . . is not the raising of common ‘questions’—even in droves—but,
rather the capacity of a class-wide proceeding to generate common answers apt to drive
the resolution of the litigation.” Id.

       The gravamen of plaintiffs’ fraudulent omission claims is that Carrier failed to
disclose the defect to purchasers of Carrier HVAC units, and that the purchasers were
injured when they spent more to purchase their Carrier HVAC systems than they would
have had they known of the defect. Reply at 24. Plaintiffs, however, have made no
showing that homebuyers would have paid less for their homes, or would have declined
to buy their homes, if they had known that that the alleged defect was present in the
HVAC systems of the homes they intended to purchase. Nor is there any showing that
homebuyers would have likely received notice of the existence of the defect had such
notice been given at all

      Moreover, plaintiffs fail to show that homebuyers suffered the same injury as
purchasers of HVAC systems. Plaintiffs characterize the common injury as “Plaintiffs’
and the Class members’ purchases of defective condensing units in the absence of
material information as a result of Carrier’s breach of its duty to disclose the defect.”
Reply at 19. According to plaintiffs, this injury occurred at the time of purchase, id., and
CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                           Page 12 of 23
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
   Case No.         8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title            STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                    HEATING ET AL.

can be quantified by calculating “the difference between the actual value the class
members paid (market price) and the actual value they received (a defective unit),” Mot.
at 21. Plaintiffs do not explain how homebuyers could have suffered an injury in the
form of paying a premium price for their HVAC units when they purchased a home that
already had the Carrier HVAC system installed. Thus, it appears that homebuyers, if
they suffered any injury at all, suffered an injury of a different nature than purchasers of
new HVAC units.

       The Court thus finds that the inclusion of homebuyers in the Proposed Classes
renders plaintiffs unable to satisfy the commonality requirement of Rule 23(a)—
homebuyers and purchasers of HVAC systems are too differently situated with respect to
issues of exposure, materiality, and injury such that their claims are not capable of class-
wide resolution.

                  ii.   Typicality

       Rule 23(a) also requires plaintiffs to demonstrate that “the claims or defenses of
the representative parties are typical of the claims or defenses of the class.” Fed. R. Civ.
P. 23(a)(3). “Under the rule’s permissive standards, representative claims are ‘typical’ if
they are reasonably coextensive with those of absent class members; they need not be
substantially identical.” Hanlon, 150 F.3d at 1020; accord Just Film, Inc. v. Buono, 847
F.3d 1108, 1116 (9th Cir. 2017). However, the class representative “must be part of the
class and possess the same interest and suffer the same injury as the class members.”
Falcon, 457 U.S. at 156. “Measures of typicality include ‘whether other members have
the same or similar injury, whether the action is based on conduct which is not unique to
the named plaintiffs, and whether other class members have been injured by the same
course of conduct.’” Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1141 (9th Cir. 2016)
(quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)). A court
should not certify a class if “there is a danger that absent class members will suffer if
their representative is preoccupied with defenses unique to it.” Hanon, 976 F.2d at 508.

       Here, in addition to seeking to represent persons who directly purchased Carrier
HVAC systems, plaintiffs also seek to represent persons who bought new homes with
Carrier HVAC systems already installed. The Court finds that the claims of the
plaintiffs—who purchased new HVAC units—are not typical of the claims of new
homebuyers who may have never been exposed to any Carrier materials during the

CV-1985 (01/17)                      CIVIL MINUTES - GENERAL                         Page 13 of 23
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
   Case No.         8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title            STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                    HEATING ET AL.

homebuying process, much less attached the same level of importance, if any, to a
disclosure of the alleged defect as would a purchaser of an HVAC unit. Accordingly, the
Court finds that plaintiffs also fail to satisfy the typicality requirement of Rule 23(a).

                  iii.   Predominance

       “The predominance analysis under Rule 23(b)(3) focuses on ‘the relationship
between the common and individual issues’ in the case, and ‘tests whether proposed
classes are sufficiently cohesive to warrant adjudication by representation.’” Wang v.
Chinese Daily News, Inc., 737 F.3d 538, 545 (9th Cir. 2013) (quoting Hanlon, 150 F.3d
at 1022). The predominance inquiry is similar to the one for commonality under Rule
23(a)(2) but it is more rigorous. Hanlon, 150 F.3d at 1019. The “main concern in the
predominance inquiry . . . [is] the balance between individual and common issues.” In re
Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 959 (9th Cir. 2009).
“When common questions present a significant aspect of the case and they can be
resolved for all members of the class in a single adjudication, there is clear justification
for handling the dispute on a representative rather than on an individual basis.” Hanlon,
150 F.3d at 1022. In contrast, when “claims require a fact-intensive, individual analysis,”
then class certification would “burden the court” and be inappropriate. Vinole v.
Countrywide Home Loans, Inc., 571 F.3d 935, 947 (9th Cir. 2009). The predominance
inquiry begins with an analysis of the elements of the underlying cause of action. Erica
P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011).
                         a.    Reliance and Materiality

       “An essential element for a fraudulent omission claim is actual reliance.” Daniel v.
Ford Motor Co., 806 F.3d 1217, 1225 (9th Cir. 2015). “To prove reliance on an
omission, a plaintiff must show that the defendant’s nondisclosure was an immediate
cause of the plaintiff’s injury-producing conduct.” Id. “A plaintiff may do so by simply
proving that, had the omitted information been disclosed, one would have been aware of
it and behaved differently.” Id. (citation and quotation marks omitted). The first
component of reliance “relates to whether one would have behaved differently, which
‘can be presumed, or at least inferred, when the omission is material.’” Sloan v. Gen.
Motors LLC, 287 F. Supp. 3d 840, 874 (N.D. Cal. 2018) (quoting Daniel, 806 F.3d at
1225). The second component of reliance “requires showing that ‘[p]laintiffs would have



CV-1985 (01/17)                     CIVIL MINUTES - GENERAL                         Page 14 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.      8:15-cv-01985-CAS(Ex)             Date March 22, 2019
    Title         STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

been aware of a disclosure by [the defendant].’” Id. (quoting Daniel, 806 F.3d at 1225). 2
The Court will first analyze whether plaintiffs can establish materiality on a classwide
basis, followed by an analysis of whether plaintiffs can establish that class members
would have been aware of a disclosure of the alleged defect by Carrier if one had been
made.

       Carrier contends that individualized questions predominate with respect to both
reliance and materiality because there is no evidence that “every class member would
view as material the fact that a small and continually decreasing percentage of systems
could develop temporary and remediable TXV clogs and then work without complaint for
years.” Opp’n at 20. Indeed, plaintiffs’ only evidence to this effect are Carrier’s surveys
showing that, generally, “reliability” and “quality” are the two most important factors
considered by purchasers. Reply at 17 (citing Dkt. 115-29, Plaintiffs’ Ex. 27). At the
hearing, plaintiffs argued that materiality can be proven on a classwide basis because,
according to plaintiffs, Carrier itself believed that the alleged defect was material. 3 The

2
       The parties’ briefing on reliance, causation, and classwide exposure relies almost
entirely on California law. The Court recognizes that in class actions, relief under the
UCL, CLRA, and FAL is available “without individualized proof of deception, reliance
and injury,” so long as the named plaintiff demonstrates reliance, injury, and causation.
Mass. Mut. Life Ins. Co. v. Sup. Ct., 97 Cal. App. 4th 1282, 1289, (Cal .Ct. App. 2002);
In re Tobacco II, 46 Cal.4th at 326–27. Accordingly, the Court will apply California law
when analyzing whether plaintiffs can meet the predominance requirement because if the
omissions claims cannot be certified under California’s consumer protection laws, they
may not be certified as to plaintiffs’ Indiana and Georgia claims because the laws of
those states also require a plaintiff to demonstrate reliance and causation. Tiismann v.
Linda Martin Homes Corp., 281 Ga. 137, 138 (2006) (Georgia: “a claimant who alleges
the [GFBPA] was violated as a result of a misrepresentation must demonstrate that he
was injured as the result of the reliance upon the alleged misrepresentation” and that he
exercised proper diligence to ascertain the falsity of the alleged misrepresentation); In re
Actiq Sales & Mktg. Practices Litig., 790 F. Supp. 2d 313, 323 (E.D. Pa. 2011) (Indiana:
concluding that the IDCSA does not require direct reliance on a supplier’s deceptive acts,
but nonetheless requiring plaintiffs to demonstrate “any reasonable reliance”).
3
      In support of this argument, plaintiffs rely on an internal memorandum circulated
by Carrier which indicated that the HVAC units were covered by a “[c]ontractual
CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                            Page 15 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

Court is not persuaded by this argument because the materiality analysis focuses on
whether a reasonable consumer—not Carrier—would have considered information about
the alleged defect to be important in their decision to purchase Carrier’s HVAC system.

        The Court finds that individualized questions regarding reliance, materiality, and
causation would overwhelm each of plaintiffs’ claims. “[R]eliance and causation are
susceptible to common proof only if the state law at issue follows a ‘reasonable person’
standard for assessing the materiality of the misstatement.” See In re 5-Hour Energy
Mktg. & Sales Practices Litig., No. ML 13-2438 PSG (PLAx), 2017 WL 2559615, at *6
(C.D. Cal. June 7, 2017). As a preliminary matter, the court observes that the GFBPA
and IDCSA appear to require a showing of actual reliance as to each individual class
member, and thus a classwide inference of reliance is not available to plaintiffs as to
these claims. See O.C.G.A. § 10-1-399 (“a claimant who alleges the [G]FBPA was
violated as the result of a misrepresentation must demonstrate that he was injured as a
result of the reliance upon the alleged misrepresentation”); Ind. Code § 24-5-0.5-4(b)
(“Any person who is entitled to bring an action [under the IDCSA] . . . may bring a class
action against such supplier on behalf of any class of persons of which that person is a
member and which has been damaged by such deceptive act . . .”); In re Sears, Roebuck
& Co., [x], 2009 WL 3460218, at *5 (N.D. Ill. Oct. 20, 2009) (rejecting plaintiff’s
argument that only the named plaintiff must demonstrate reliance under the IDCSA).
Accordingly, individualized inquiries of reliance predominate with respect to whether
any given member of the Indiana and Georgia classes relied on Carrier’s alleged
omission when purchasing his or her HVAC unit.

    The laws governing plaintiffs’ California and Missouri consumer protection and
common law claims, on the other hand, do follow a “reasonable person” standard. Id. at

warranty against defects in material and workmanship,” and stated that “these are
material defects.” Dkt. 144-5. Plaintiffs argued at hearing that this memorandum was
essentially an admission by Carrier that the presence of Ryconox in the HVAC systems
was a “material” defect in the sense that the defect was significant, and Carrier responded
that the memorandum merely meant “material defect” in the sense that the materials, not
the workmanship, were defective. The Court shares Carrier’s view of this document, but
in any event, the Court finds that whether Carrier considered this defect to be material—
as in significant—is tangential to the issue of whether a reasonable consumer would have
viewed the defect to be material.

CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                            Page 16 of 23
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.      8:15-cv-01985-CAS(Ex)             Date March 22, 2019
    Title         STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

*7; Mo. Code Regs. Ann. Tit. 15 § 60-9.110. A misstatement or omission is material if it
is “likely to mislead a reasonable consumer acting reasonably under the circumstances.”
5-Hour Energy, 2017 WL 2559615, at *7; see also Mo. Code Regs. Ann. Tit. 15, § 60-
9.010 (A “[m]aterial fact is any fact which a reasonable consumer would likely consider
to be important in making a purchasing decision.”). 4 Plaintiffs have not provided any
evidence demonstrating that a homebuyer would have attached the same level of
importance, if any, to a disclosure of the alleged defect if one had been made, compared
with purchasers of Carrier HVAC systems. It thus appears, based on the proposed class
definitions before the Court, that individualized questions of materiality predominate
over common issues.

                     b.    Classwide Exposure

       Carrier also argues that plaintiffs cannot meet the predominance requirement
because plaintiffs cannot demonstrate uniform exposure to the same misrepresentations.
Opp’n at 12. Plaintiffs respond that the proper focus in an omissions-based case is not
whether class members were exposed to the same misrepresentations, but rather whether
“class members would have been aware of a disclosure if one had been made.” Reply at
4. To that end, plaintiffs argue that a reasonable class member “more-likely-than-not”
would have been aware of a disclosure if Carrier had: (1) instructed its distributors and
dealers to disclose the defect, which plaintiffs contend is the “standard stream of
information” for the industry; (2) disclosed the defect on the product itself; or (3) made
disclosures in its product information and marketing materials. Reply at 7–11. Plaintiffs
also assert, without any evidence or expert testimony, that “no consumer acquires an
HVAC system without being exposed to some information from the manufacturer.”
Reply at 12.


4
       Although it is unclear whether the MMPA requires private plaintiffs to
demonstrate reliance, plaintiffs must at least demonstrate that Carrier’s alleged omission
was material. See 15 Mo. Rev. Stat. § 60-9.110 (“Omission of a material fact is any
failure by a person to disclose material facts known to him/her . . . Reliance and intent
that others rely upon such . . . omission are not elements of . . . omission as used in [the
MMPA]”); Craft v. Philip Morris Companies, Inc., 190 S.W.3d 368, 384 (Mo. Ct. App.
2005) (explaining that it is unsettled law in Missouri whether a private plaintiff seeking
damages under the MMPA must prove reliance or causation).

CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 17 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

       In making this argument, plaintiffs rely heavily on a line of cases involving alleged
defects in new cars sold by authorized dealerships. In Daniel v. Ford Motor Co., 806
F.3d 1217 (9th Cir. 2015), purchasers of Ford Focus vehicles from authorized Ford
dealerships filed a class action alleging that Ford failed to disclose an alleged defect in
the rear suspension at the time of sale. Id. at 1221. The district court granted summary
judgment on plaintiffs’ CLRA and UCL claims after concluding that the plaintiffs failed
to show reliance. Id. Ford provided evidence that the plaintiffs had not viewed any of
Ford’s advertising materials prior to purchase, but the Ninth Circuit found that plaintiffs
had nonetheless created a genuine issue of material fact as to whether plaintiffs would
have been aware of a disclosure by Ford by “present[ing] evidence that they interacted
with and received information from sales representatives at authorized Ford dealerships
prior to purchasing their Focuses.” Id. at 1226. The district court in that case
subsequently certified the class explaining that “because plaintiff’s class includes only
purchasers of new Focuses who, presumably, interacted with Ford dealers prior to
purchase, that inquiry [ ] is amenable to class-wide resolution.” Daniel v. Ford Motor
Co., No. CV 2:11-02890 WBS EFB, 2016 WL 8077932, at *8 (E.D. Cal. Sept. 23, 2016).
See also Sloan v. GM, LLC, 287 F. Supp. 3d 840, 873–76 (N.D. Cal. 2018) (denying
GM’s motion to dismiss fraudulent omission claim because plaintiffs alleged that they
purchased their vehicles directly from authorized GM dealerships).

       The Court acknowledges that the proper focus in an omissions case is “what
channels of information customers depend on and whether the defendant could have
taken action to disseminate information through those channels . . .” Sloan, 287 F. Supp.
at 873–76. However, plaintiffs are stretching this logic so as to suggest that virtually any
class can be certified in an omissions-based case as long as the defendant could have, in
theory, ensured that a disclosure would reach its consumers. This conclusion is not
supported by Daniel, or any other authority relied upon by plaintiffs. In Daniel, the
district court ultimately certified a class because the plaintiff’s proposed class was limited
to purchasers of New Focuses who “presumably” interacted with Ford representatives.
2016 WL 8077932, at *8. There, because the class was only limited to persons who
purchased their cars directly from Ford authorized dealerships, it was reasonable for the
Court to conclude that there was a classwide method for determining that Ford failed to
make a disclosure and that such a disclosure could have been made by Ford
representatives at the point of purchase. Here, plaintiffs do not offer a narrowly tailored
class definition but rather provide three hypothetical means by which full disclosure
could have been effectuated to purchasers of Carrier HVAC systems. But these

CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 18 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.      8:15-cv-01985-CAS(Ex)             Date March 22, 2019
    Title         STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

hypothetical means of disclosure still do not account for persons who bought homes with
HVAC systems already installed, or purchasers of HVAC systems who relied on a
contractor to select an HVAC system for them. 5 See Dhar Report ¶¶ 128–36. Thus,
unlike Daniel, there does not appear to be a meaningful classwide method here for
determining whether any disclosure by Carrier would have reached class members.

       Accordingly, individualized issues also predominate with respect to whether any
given class member would have been exposed to Carrier’s disclosure of the alleged
defect if it had made one. See McVicar v. Goodman Glob., Inc., No. SA CV 13-1223
DOC (RNBx), 2015 WL 4945730, at *11 (C.D. Cal. Aug. 20, 2015) (denying class
certification of omission-based California consumer protection claims involving allegedly
defective air conditioners because “many members of the class never purchased the air
conditioners, and instead, purchased real property already containing one”).




5
       Plaintiffs’ various theories for establishing classwide exposure are also unavailing
for the following reasons. First, plaintiffs argue that exposure on a classwide basis can be
established because certain federal regulations require Carrier to provide information to
homeowners and consumers prior to purchase. However, plaintiffs provide no evidence
establishing that, in practice, consumers and homebuyers would have actually learned
about the alleged defect if Carrier had made a disclosure using this this particular mode
of communication. Next, plaintiffs argue that a reasonable class member would have
been aware of a disclosure if Carrier had placed one on the product itself. But plaintiffs
rely on cases involving disclosures on products that are visible to the consumer at the
point-of-purchase. HVAC units, however, are not typically seen by a purchaser until
after they have been purchased. Dkt. 134–46 at 166:4–15 (Pittaoulis agreeing that it
would “[p]robably not” be “reasonable to expect that a consumer would review the
product packaging prior to making a decision to purchase” an HVAC system). Finally,
plaintiffs argue that Carrier could have made disclosures in its product information and
marketing materials. However, the evidence plaintiffs rely on indicates that a disclosure
on Carrier’s website would have reached, at most, 46% of purchasers, and plaintiffs do
not explain how homebuyers would have seen Carrier’s marketing materials prior to
purchasing their homes.

CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                            Page 19 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.      8:15-cv-01985-CAS(Ex)             Date March 22, 2019
    Title         STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

      Accordingly, the Court declines to certify plaintiffs’ Proposed Classes under Rule
23(b)(3). 6

         C.          California Unjust Enrichment Class

       In the alternative, plaintiffs seek to certify a California unjust enrichment class.
“Under California law, the elements of unjust enrichment are: (1) the receipt of a benefit;
and (2) unjust retention of the benefit at the expense of another.” In re ConAgra Foods,
Inc., 908 F. Supp. 2d 1090, 1113 (C.D. Cal. 2012) (citation omitted). “The fact that one
person benefits another is not, by itself, sufficient to require restitution. The person
receiving the benefit is required to make restitution only if the circumstances are such
that, as between the two individuals, it is unjust for the person to retain it.” Doe I v.
Wal-Mart Stores, Inc., 572 F.3d 677, 684 (9th Cir. 2009) (quoting First Nationwide Sav.
v. Perry, 11 Cal. App. 4th 1657 (1992)).

       Plaintiffs contend that they will demonstrate that Carrier was unjustly enriched by
the amount it avoided paying to properly remediate the contaminated units. Mot. at 16.
Carrier argues that individualized questions predominate as to whether Carrier’s retention
of any benefit was “unjust” because this inquiry “depends on what materials California
class members reviewed, whether those class members have experienced any problems
with their unit, whether any problems they experienced could actually be traced to
Ryconox, and so on.” Opp’n at 32.

       The Court declines to certify plaintiffs’ unjust enrichment class because
individualized issues predominate with respect to whether Carrier’s retention of any
benefit was “unjust.” Here, it appears that the class includes purchasers who would have
never been exposed to a disclosure of the defect even if one had been made, purchasers
whose HVAC systems have never failed, as well as purchasers who obtained repairs from
Carrier after their systems experienced a TXV failure. Any purchaser in one of the
aforementioned scenarios would have difficulty proving that Carrier’s receipt of any
benefit was unjust in those circumstances. Thus, the Court finds that individualized
inquiries predominate with respect to plaintiffs’ unjust enrichment claim. See Berger v.

6
      The Court does not reach the questions of whether plaintiffs’ damage model can be
used to establish damages on a classwide basis or whether plaintiffs can establish
classwide exposure with respect to direct purchasers of HVAC systems.

CV-1985 (01/17)                 CIVIL MINUTES - GENERAL                            Page 20 of 23
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title           STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                   HEATING ET AL.

Home Depot USA, Inc., 741 F.3d 1061, 1070 (9th Cir. 2014), abrogated on other grounds
by Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017) (“Whether Home Depot's receipt of
funds for the damage waiver was unjust or inequitable, thereby justifying restitution,
depends on whether Home Depot told its tool rental customers that the waiver was an
optional product. This determination, as explained above, necessarily rests on
individualized determinations about the language of the contract signed by the customer,
the placement and content of any signs, and the oral representations from Home Depot
employees relating to the damage waiver.”).

         D.       Rule 23(b)(2) Requirements
       Rule 23(b)(2) applies when “the party opposing the class has acted or refused to
act on grounds that apply generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R.
Civ. P. 23(b)(2). “Class certification under Rule 23(b)(2) is appropriate only where the
primary relief sought is declaratory or injunctive.” Ellis v. Costco Wholesale Corp., 657
F.3d 970, 986 (9th Cir. 2011).

        Plaintiffs seek certification of Lamm’s GUDTPA claim for injunctive relief under
Rule 23(b)(2) (the “Georgia Injunctive Relief Class”). Lamm seeks an order “enjoining
Carrier from injecting Zerol Ice in the future, and from denying warranty coverage for
failures caused by Zerol Ice and/or Ryconox.” Mot. at 25. Carrier argues that the
GUDPTA only provides for injunctive relief where the defendant has established a
“future, nonspeculative harm which an injunction would remedy.” Opp’n at 34 (quoting
Collins v. Athens Orthopedic Clinic, 815 S.E.2d 639, 646–47 (Ga. Ct. App. 2018).
Plaintiffs respond by citing to Amin v. Mercedez-Benz USA, LLC, 301 F. Supp. 3d 1277
(N.D. Ga. 2018), which denied the defendant’s motion to dismiss the plaintiffs’
GUDTPA claim because the plaintiffs alleged that the defendants continued to charge
purchasers for ongoing repair procedures that did not actually address the alleged defects.
Id. at 1295.

       The parties’ arguments entirely focus on whether Lamm’s future injuries are
speculative and neglect to discuss the fact that the Court has already dismissed plaintiffs’
GUDPTA claim to the extent it relies on allegations that Carrier “imposed repairs that
caused further damage.” MTD Order at 21 (“[P]laintiffs’ allegations with respect to the
potential damage caused by the injection of A/C Re-New are speculative and do not
establish that the repairs are unsuccessful. Therefore, the Court concludes that plaintiffs
CV-1985 (01/17)                   CIVIL MINUTES - GENERAL                           Page 21 of 23
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title           STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                   HEATING ET AL.

may not maintain [the GUDTPA claim] based on allegations that Carrier . . . imposed
‘repairs’ that caused further damage.”). Lamm’s GUDPTA claim only withstood the
motion to dismiss to the extent it was based on allegations of Carrier’s fraudulent
omissions and concealment. Id. at 19.

       Under GUDPTA, “[a] person likely to be damaged by a deceptive trade practice of
another may be granted an injunction against it under the principles of equity and on
terms that the court considers reasonable.” Amin, at 301 F. Supp. 3d at 1293. Here,
Lamm seeks injunctive relief based on a claim that has been dismissed by this Court, and
Lamm has provided no explanation for how the injunctive relief she seeks is related to
Carrier’s alleged fraudulent omissions. Rather, it appears that Lamm can only properly
seek an injunction related to Carrier’s marketing and advertising practices. But even if
the Court were to construe Lamm’s motion accordingly, Lamm would be unable to
demonstrate that she is likely to benefit from such an injunction since there is nothing in
the record that suggests she intends to purchase an affected Carrier HVAC system in the
future.

       Accordingly, the Court DENIES Lamm’s request to certify the Georgia Injunctive
Relief Class under Rule 23(b)(2).

         E.       Motions to Strike Expert Testimony

      Both parties raise numerous issues with the expert testimony proffered by the
opposing party. However, even accepting plaintiffs’ expert testimony in its entirety, and
disregarding Carrier’s expert testimony, the Court finds that class certification is
inappropriate for the reasons stated above. Accordingly, the Court DENIES the parties’
various motions to strike expert testimony as moot.




CV-1985 (01/17)                    CIVIL MINUTES - GENERAL                         Page 22 of 23
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       8:15-cv-01985-CAS(Ex)             Date March 22, 2019
   Title          STEVE ODDO ET AL. v. ARCOAIRE AIR CONDITIONING AND
                  HEATING ET AL.

V.       CONCLUSION

       In accordance with the foregoing, the Court DENIES without prejudice
plaintiffs’ motion for class certification. Plaintiffs shall have 120 days to file a renewed
motion for class certification.

       The Court DENIES as moot Carrier’s motion to exclude opinions of Sikorsky and
plaintiffs’ motions to exclude the expert reports of Dhar, Schneyer, and Johnson.

         IT IS SO ORDERED.

                                                                                :
                                                  Initials of
                                                  Preparer              SMO




CV-1985 (01/17)                  CIVIL MINUTES - GENERAL                             Page 23 of 23
